06/28/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs June 21, 2022

           STATE OF TENNESSEE v. JAMAR LAQUAN BRADEN

                 Appeal from the Circuit Court for Marshall County
                  No. 19-CR-17       Forest A. Durard, Jr., Judge
                     ___________________________________

                           No. M2021-00764-CCA-R3-CD
                       ___________________________________


The defendant, Jamar Laquan Braden, was convicted by a Marshall County jury of theft of
property and unlawful possession of a weapon by a convicted felon for which he received
an effective sentence of fifteen years in the Department of Correction. On appeal, the
defendant argues: (1) the evidence is insufficient to sustain his convictions; (2) the trial
court erred in denying his motion for new trial; and (3) the trial court erred in denying his
motion for change of venue. Upon our review of the record, the applicable law, and the
briefs of the parties, we affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which JAMES CURWOOD WITT, JR.
and ROBERT W. WEDEMEYER, JJ., joined.

Jonathan C. Brown, Fayetteville, Tennessee, for the appellant, Jamar Laquan Braden.

Herbert H. Slatery III, Attorney General and Reporter; Andrew C. Coulam, Senior
Assistant Attorney General; Robert J. Carter, District Attorney General; and William
Bottoms and Lee Brooks, Assistant District Attorneys General, for the appellee, State of
Tennessee.


                                        OPINION

                              Facts and Procedural History

       In February 2019, the defendant was indicted for theft of property valued at $1,000
or less and unlawful possession of a weapon by a convicted felon arising out of an
allegation that he stole a dirt bike and that officers recovered a firearm during a search of
the defendant’s residence.

        At trial, Ernest Francis, the owner of the dirt bike, testified that he lived in
Lewisburg, Tennessee, at the time of the theft and that his girlfriend, Nancy Gentry, stayed
with him several nights a week. However, Mr. Francis did not allow Ms. Gentry access to
all areas of and everything in his house. Mr. Francis admitted he was aware Ms. Gentry
was using drugs during the time they were together, but he was not aware of the fact that
she brought drugs into his home.

       Mr. Francis purchased a used 2-cycle green and white Kawasaki dirt bike from a
friend for $800 to $1,000 about a year before the theft. He did not receive a title when he
purchased the dirt bike, but his friend gave him a receipt reflecting the sale. The dirt bike
was covered in green and black monster decals and had the number 172 painted on the
side. Mr. Francis kept the dirt bike in a covered lean-to on his property with other
recreational and yard equipment. His property was also equipped with security cameras
which captured the defendant, who Mr. Francis did not know, pushing the dirt bike away
from the property. The security feed of the incident was admitted into evidence and played
for the jury. Mr. Francis did not give anyone permission to take the dirt bike, nor did he
give Ms. Gentry authority to dispose of his dirt bike or tell the defendant he could take it.

       Mr. Francis discovered the dirt bike was missing in November 2018 when his minor
son, who had listed the dirt bike for sale online without his permission, brought someone
to look at it and it was gone. When the dirt bike was later found, the decals and a fender
had been removed.

       Detective James Repasky with the Lewisburg Police Department was assigned to
the case and developed the defendant as a suspect during the course of his investigation.
As a result of his investigation, Detective Repasky went to 803 Second Avenue, an address
associated with the defendant and his girlfriend, Destiny Moore. When he arrived,
Detective Repasky first encountered Destiny Moore and asked her if there was a dirt bike
inside. Ms. Moore directed him to the kitchen, where he found the bike with all of the
decals and one of the fenders removed. The removed decals were found in trash cans inside
and outside the home.

       Detective Repasky obtained two statements from Ms. Moore. The first statement
led Detective Repasky to talk to Ms. Moore’s brother, Devon King, but Mr. King was ruled
out as a suspect. Detective Repasky also reviewed the surveillance videos received from
Mr. Francis, which showed an individual arriving in a white car.



                                            -2-
       Detective Repasky returned to the defendant’s house a second time and met with
the defendant and Ms. Moore. The defendant agreed to be interviewed with his probation
officer, Sandra MaGrill, present. The defendant admitted to taking the dirt bike, claiming
Ms. Gentry told him he could get the bike to hold as collateral for a debt she owed. This
explanation was contrary to what the defendant had originally told the officer, which was
that he had gotten the dirt bike to repair it. Detective Repasky later asked Ms. Gentry if
she had given the defendant permission to take the dirt bike, and she told him she had not.

       While the defendant was still being recorded, other officers conducted a search of
the residence. The video showed Ms. Moore asking the defendant where something was
located, and the defendant telling her “[i]n the hallway on the shelf.” Detective Repasky
noted officers found a loaded gun on the shelf in the hallway.

        At some point, Ms. Moore told Detective Repasky she was the only one on the lease
to the residence. Ms. Moore, however, was not charged with possession of the gun or of
any narcotics found in the house even though she was on the lease. The detective
acknowledged he did not ask Ms. Moore whether anyone other than the defendant was
staying in the house and did not send the gun off for fingerprint analysis. In response to
questioning, Detective Repasky also acknowledged that the gun was small in size and the
type of weapon that could fit in the hand of a female.

       Devon King, Destiny Moore’s brother, testified that Detective Repasky spoke to
him in November 2018 concerning a stolen dirt bike. According to Mr. King, someone
had alleged that his sister had gotten the bike from him. However, Mr. King testified that
he had nothing to do with the dirt bike and that it was never in his possession.

        Destiny Moore testified that in November 2018, she, the defendant, and her daughter
lived in Lewisburg. While she was the only individual listed on the lease, the defendant
lived there the entire time she lived there, and they were boyfriend and girlfriend at the
time. Ms. Moore also stated that no other male individuals, family members, or boyfriends
lived there during that time.

        Ms. Moore recalled giving two statements to Detective Repasky. In the first
statement, she told the detective that her younger brother had stolen the dirt bike and
brought it to her. Ms. Moore acknowledged that was not the truth but claimed that was the
story she and the defendant had discussed. In her second statement, Ms. Moore told the
truth – that the defendant had stolen the dirt bike. Ms. Moore said she knew Nancy Gentry
and did not consider Ms. Gentry as owing her money, but if Ms. Gentry did owe her money,
it was only $25 and not an amount she expected Ms. Gentry to repay. Ms. Moore stated
that if her written statement reflected Ms. Gentry allowed the defendant to get the dirt bike
from her home to hold as collateral, such would be a false statement.
                                            -3-
       Ms. Moore remembered officers searching their residence on November 15, 2018,
and the defendant speaking to her during the search. According to Ms. Moore, “[o]ne of
the times [the defendant] spoke to me he told me to tell the officers that were searching our
home where a firearm was at the time, so that is what I did.” The defendant told her the
gun was located on a shelf in the hallway, and she informed the officers of the same. Ms.
Moore did not know where the gun was located until the defendant told her. The gun did
not belong to her, and she had never owned a gun, although she was not prohibited from
owning one. Ms. Moore also testified that she drove a white Nissan Maxima in November
2018.

        Sandra MaGrill, the defendant’s probation officer at the time of the offense, testified
that the defendant had lived at 803 Second Avenue since he transferred from another
county in February 2018. She met with the defendant monthly at the residence from
February until November of that year. On an evening in November 2018, she received a
call from a detective that the defendant wanted her to be present while he was interviewed.
Based on what was said in the interview, Ms. MaGrill determined the residence should be
searched, during which a small handgun was found on a shelf in the hallway.

       Sergeant Shaun Crawford with the Lewisburg Police Department assisted with the
search of the defendant’s residence on November 15, 2018. Sergeant Crawford confirmed
that the handgun was found on some shelves in the hallway by the bedroom tucked under
some items of men’s clothing and that Ms. Moore had directed him to the spot where the
gun was located.

       The parties stipulated that the defendant had previously been convicted of a felony
drug offense.

       Following the conclusion of the proof, the jury convicted the defendant as charged
and, after a sentencing hearing, the trial court imposed an effective term of fifteen years’
incarceration.

                                          Analysis
   I.     Sufficiency

        The defendant first challenges the sufficiency of the evidence related to both of his
convictions. More specifically, the defendant contends that the State failed to prove he
intended to deprive Mr. Francis of the dirt bike and that his “mere presence in Ms. Moore’s
living room” is not sufficient to support the jury’s finding that he was in possession of the
firearm. The State insists that it proved every element of the charged offenses beyond a
reasonable doubt. Upon our review of the record, we agree with the State.
                                             -4-
        When the sufficiency of the evidence is challenged, the relevant question of the
reviewing court is “whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also Tenn.
R. App. P. 13(e) (“Findings of guilt in criminal actions whether by the trial court or jury
shall be set aside if the evidence is insufficient to support the findings by the trier of fact
of guilt beyond a reasonable doubt.”); State v. Evans, 838 S.W.2d 185, 190-91 (Tenn.
1992); State v. Anderson, 835 S.W.2d 600, 604 (Tenn. Crim. App. 1992). All questions
involving the credibility of witnesses, the weight and value to be given the evidence, and
all factual issues are resolved by the trier of fact. State v. Pappas, 754 S.W.2d 620, 623
(Tenn. Crim. App. 1987). “A guilty verdict by the jury, approved by the trial judge,
accredits the testimony of the witnesses for the State and resolves all conflicts in favor of
the theory of the State.” State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973). Our Supreme
Court has stated the rationale for this rule:

       This well-settled rule rests on a sound foundation. The trial judge and the
       jury see the witnesses face to face, hear their testimony and observe their
       demeanor on the stand. Thus the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be given
       to the testimony of witnesses. In the trial forum alone is there human
       atmosphere and the totality of the evidence cannot be reproduced with a
       written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966) (citing Carroll v. State, 370 S.W.2d 523
(1963)). “A jury conviction removes the presumption of innocence with which a defendant
is initially cloaked and replaces it with one of guilt, so that on appeal a convicted defendant
has the burden of demonstrating that the evidence is insufficient.” State v. Tuggle, 639
S.W.2d 913, 914 (Tenn. 1982).

       Guilt may be found beyond a reasonable doubt where there is direct evidence,
circumstantial evidence, or a combination of the two. State v. Matthews, 805 S.W.2d 776,
779 (Tenn. Crim. App. 1990) (citing State v. Brown, 551 S.W.2d 329, 331 (Tenn.
1977); Farmer v. State, 343 S.W.2d 895, 897 (Tenn. 1961)). The standard of review
for sufficiency of the evidence “‘is the same whether the conviction is based upon direct
or circumstantial evidence.’” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011)
(quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)). The jury as the trier of fact
must evaluate the credibility of the witnesses, determine the weight given to witnesses’
testimony, and reconcile all conflicts in the evidence. State v. Campbell, 245 S.W.3d 331,
335 (Tenn. 2008) (citing Byrge v. State, 575 S.W.2d 292, 295 (Tenn. Crim. App. 1978)).
Moreover, the jury determines the weight to be given to circumstantial evidence and the
                                             -5-
inferences to be drawn from this evidence, and the extent to which the circumstances are
consistent with guilt and inconsistent with innocence are questions primarily for the
jury. Dorantes, 331 S.W.3d at 379 (citing State v. Rice, 184 S.W.3d 646, 662 (Tenn.
2006)). This Court, when considering the sufficiency of the evidence, shall not reweigh
the evidence or substitute its inferences for those drawn by the trier of fact. Id.

        “A person commits theft of property if, with intent to deprive the owner of property,
the person knowingly obtains or exercises control over the property without the owner’s
effective consent.” Tenn. Code Ann. § 39-14-103(a). Theft of property valued at $1,000
or less is a Class A misdemeanor. Id. § 39-14-105(a)(1).

        The defendant asserts there was insufficient evidence he acted with the requisite
intent to establish a theft because he believed he had permission from Ms. Gentry to take
the dirt bike as collateral. Additionally, as part of his sufficiency argument, the defendant
challenges Ms. Moore’s credibility as a witness. However, in the light most favorable to
the State, the evidence is sufficient. Mr. Francis testified the dirt bike he bought from a
friend for $800-$1,000 was taken from a lean-to behind his house without his permission
by the person shown on the surveillance footage. The defendant’s girlfriend, Ms. Moore,
testified the defendant took the dirt bike, and the defendant admitted as much, although
claiming various reasons for doing so. Mr. Francis testified that Ms. Gentry did not have
unfettered access to his property or authority to dispose of the dirt bake, and Detective
Repasky testified that he asked Ms. Gentry if she had given the defendant permission to
take the dirt bike and that she told him she had not. Ms. Moore testified Ms. Gentry did
not owe her a debt and did not allow the defendant to get the dirt bike to hold as collateral
for a debt she owed them.

       The jury heard the defendant’s alleged reasons for taking the dirt bike and, as its
province, found his excuse incredible, particularly in light of his story changing from
having the bike to repair it to holding it as collateral. Along the same lines, any suggestion
by the defendant that the State failed to meet its burden of proof due to Ms. Moore’s not
being a credible witness does not entitle the defendant to relief because credibility
determinations are in the province of the jury. Finally, the defendant suggests the evidence
is insufficient because the State failed to produce a title or bill of sale for the dirt bike;
however, the victim can, and did, testify to the value of the stolen property. See Tenn. R.
Evid. 701(b) (“A witness may testify to the value of the witness’s own property or
services.”).

       In addition, “A person commits an offense who unlawfully possesses a firearm . . .
and . . . [h]as been convicted of a felony drug offense.” Tenn. Code Ann. § 39-17-
1307(b)(1)(B). “Possession may be actual or constructive.” State v. Robinson, 400 S.W.3d
529, 534 (Tenn. 2013) (citing State v. Shaw, 37 S.W.3d 900, 903 (Tenn. 2001)). Actual
                                            -6-
possession “refers to physical control over an item.” State v. Fayne, 451 S.W.3d 362, 370
(Tenn. 2014). On the other hand, constructive possession is established when a person has
“‘the power and intention at a given time to exercise dominion and control over [an object]
either directly or through others.’” Shaw, 37 S.W.3d at 903 (quoting State v. Patterson,
966 S.W.2d 435, 445 (Tenn. Crim. App. 1997)). In other words, “constructive possession
is the ability to reduce an object to actual possession.” State v. Cooper, 736 S.W.2d 125,
129 (Tenn. Crim. App. 1987). Constructive possession depends on the totality of the
circumstances in each case and may be established through circumstantial evidence.
Robinson, 400 S.W.3d at 534.

        The defendant asserts there was insufficient evidence he “possessed” the firearm
because there was no evidence linking him to it. He points out that the lease to the
residence was solely in Ms. Moore’s name and that Ms. Moore was the one who informed
the officer of the location of the firearm. However, there was sufficient proof for the jury
to determine the defendant constructively possessed the firearm. The firearm was located
in the house where the defendant was living – the same place he identified to the probation
department as his residence and place he regularly met with his probation officer.
According to Ms. Moore, the defendant indicated the location of the gun to her, and that
exchange was captured on the footage from an officer’s body camera. Officers then found
the gun in the exact location as described by the defendant. It was under men’s clothing,
and the defendant was the only male who lived in the home.

       The defendant correlates his case to State v. Kentrel Ne’Air Siner, No. W2020-
01719-CCA-R3-CD, 2022 WL 252354, at *7 (Tenn. Crim. App. Jan. 27, 2022), in which
a panel of this Court determined there was not sufficient evidence the defendant
constructively possessed a firearm found under the seat of the car in which he was a
passenger. After recounting the factual scenario, the Kentrel Ne’Air Siner Court held
“there was no evidence linking [the defendant] to the weapon or suggesting that he was
aware of its presence in the vehicle.” Id. However, here, the defendant’s nexus to the
firearm was greater than that in Kentrel Ne’Air Siner and there was certainly evidence
suggesting the defendant was aware of the presence of the gun. We conclude, therefore,
that there was sufficient evidence from which a reasonable trier of fact could find the
defendant constructively possessed the firearm and affirm the jury’s verdict.

   II.    Motion for New Trial

        The defendant next argues the trial court erred in denying his motion for new trial.
However, the defendant’s argument in this regard essentially amounts to another challenge
to the sufficiency of the evidence in that he recounts the same litany of reasons he alleged
the evidence was insufficient. Therefore, our determination in the section above resolves
this allegation.
                                           -7-
       The one new allegation the defendant raises in this section is that the trial court erred
in denying his motion for new trial because the sentence he received was excessive.
However, the defendant provides no legal authority in support of this assertion.
Regardless, the defendant’s sentence is within the applicable range, and the trial court fully
explained its reasoning on the record in imposing such sentence and is entitled to a
presumption of reasonableness. State v. Bise, 380 S.W.3d 682, 707 (Tenn. 2012). Because,
as noted, the defendant has failed to articulate how the trial court abused its discretion and
to overcome the presumption of reasonableness afforded to the trial court’s decision, we
must affirm the decision of the trial court and the sentence imposed.

   III.    Change of Venue

       The defendant lastly argues the trial court erred in denying his motion for change of
venue. The record shows the defendant filed a motion for change of venue on January 8,
2021, and the trial court held a hearing on the motion on April 1, 2021. In his motion and
at the hearing, the defendant claimed he could not receive a fair trial in Marshall County
because he had no ties to the community; whereas, Destiny Moore, his former girlfriend
and anticipated witness for the State, was well-known in the community. The defendant
noted that Ms. Moore had been the star of the high school basketball team and had a circle
of family members and co-workers who he alleged would not be fair jurors due to his and
Ms. Moore’s “very toxic” relationship. He also believed he was being stereotyped by the
court system in Marshall County due to his race and prior criminal history. The State
responded the case had not received any publicity or press, and it believed a fair and
impartial jury could be empaneled. On examination by the trial court, the defendant
recalled the first time it came to mind that a change of venue might be appropriate was in
“the middle or beginning somewhere in like 2019.”

       Following the conclusion of the proof, the trial court made findings concerning the
factors to consider when determining whether a change of venue was appropriate and
concluded “there is nothing here to demonstrate a change of venue is necessary.” The court
also observed a motion for change of venue should be made at the earliest possible date,
and the defendant’s concerns arose some time ago but he only recently filed the motion.

       A trial court may “order a venue change when a fair trial is unlikely because of
undue excitement against the defendant in the county where the offense was committed or
for any other cause.” Tenn. R. Crim. P. 21(a). Whether to grant a motion for change of
venue is left to the sound discretion of the trial court, and the court’s ruling will be reversed
on appeal only upon a clear showing of an abuse of that discretion. State v. Davidson, 121
S.W.3d 600, 611-12 (Tenn. 2003). A change of venue is not warranted simply because a
juror has been exposed to pretrial publicity. State v. Mann, 959 S.W.2d 503, 531-32 (Tenn.
                                              -8-
1997). For this court to reverse a conviction based on a venue issue, the “defendant must
demonstrate that the jurors who actually sat were biased or prejudiced against him.” State
v. Evans, 838 S.W.2d 185, 192 (Tenn. 1992).

        In determining whether to grant a change of venue, the trial court should consider
the following factors:

       the nature, extent, and timing of pretrial publicity; the nature of the publicity
       as fair or inflammatory; the particular content of the publicity; the degree to
       which the publicity complained of has permeated the area from which the
       venire is drawn; the degree to which the publicity circulated outside the area
       from which the venire is drawn; the time elapsed from the release of the
       publicity until the trial; the degree of care exercised in the selection of the
       jury; the ease or difficulty in selecting the jury; the venire persons’ familiarity
       with the publicity and its effect, if any, upon them as shown through their
       answers on voir dire; the defendant’s utilization of his peremptory
       challenges; the defendant’s utilization of challenges for cause; the
       participation by police or by prosecution in the release of the publicity; the
       severity of the offense charged; the absence or presence of threats,
       demonstrations, or other hostility against the defendant; the size of the area
       from which the venire is drawn; affidavits, hearsay, or opinion testimony of
       witnesses; and the nature of the verdict returned by the trial jury.

State v. Sexton, 368 S.W.3d 371, 387 (Tenn. 2012) ((citing State v. Rogers, 188 S.W.3d
593, 621-22 (appendix) (citing State v. Hoover, 594 S.W.2d 743, 746 (Tenn. Crim. App.
1979))).

       The record demonstrates the trial court did not abuse its discretion in denying the
defendant’s motion. The trial court considered the host of factors relevant to a change of
venue determination, and it repeatedly noted “there is no evidence of any publicity.” The
court also noted the offenses of which the defendant was charged were not particularly
severe, consisting of a Class C felony and a misdemeanor. The court observed “a
considerable period of time” had passed since the defendant’s arrest and that it “would dare
to say when we voir dire these jurors there would be few, if any of them, that may have
any recollection of this or any knowledge of it whatsoever.” The only witness on the issue
was the defendant, who made broad conclusions about the district attorney’s office being
biased against him due to his race and criminal history, as well as members of the
community due to the supposed renown of one of the State’s witnesses. The defendant has
provided nothing more than mere speculation and certainly did not demonstrate that the
jurors who actually sat on the jury were biased or prejudiced against him. Accordingly,
the defendant is not entitled to relief on this claim.
                                              -9-
                                       Conclusion

        Based upon the foregoing authorities and reasoning, the judgments of the trial court
are affirmed.




                                              ____________________________________
                                              J. ROSS DYER, JUDGE




                                           - 10 -